On behalf of the Government of the Lao People’s 
Democratic Republic, I would like to extend my 
sincere congratulations to you, Sir, on your election 
as President of the General Assembly at its sixty-ninth 
session. I assure you of our full support and cooperation 
in the discharge of your duties. I would also like to 
sincerely commend His Excellency Mr. John Ashe for 
the successful completion of his work as President of 
the Assembly at its sixty-eighth session.

We have just over 450 days remaining for the 
attainment of the Millennium Development Goals 
(MDGs). While many countries have made considerable 
achievements and will achieve the MDGs, others, like 
the least developed countries, have seen slow progress 
and face various challenges in achieving all Goals 
within the time frame. Moreover, complex regional 
and international situations, such as armed conflicts, 
political unrest, pandemics and environmental 
degradation, among others, have inevitably brought 
about more obstacles to those countries’ efforts to 
realize the MDGs.

Against that backdrop, based on past experience, 
it is evident that socioeconomic development in any 
country can succeed only in an enabling, lasting and 
secure environment. Only under such conditions could 
we employ all efforts and draw on all potential and 
resources available in the country for development in 
the most effective and sustainable manner.

Over the 39 years of its existence, since the war 
ended, the Lao People’s Democratic Republic has 
deployed all its efforts in national development, 
starting from the period of healing the wounds of war 
to the era of formulating and implementing the seventh 
five-year national socioeconomic development plan, 
based on the renovation policy set by the Lao People’s 
Revolutionary Party. The achievements made in each 
period are the results of lessons learned through actual 
development activities carried out and from adapting 
to specific conditions within the country and to the 
external environment.

Lessons learned from friendly countries, both 
near and far, are valuable assets. We therefore would 
like to express our sincere appreciation to all friendly 
countries for sharing their knowledge and experience, 
including both successes and failures, with the small 
and young Lao People’s Democratic Republic in each 
period.

The mid-term review of the implementation of the 
seventh five-year national socioeconomic development 
plan has shown that the Lao People’s Democratic 
Republic has made remarkable achievements in many 
areas, especially in maintaining a steady pace of 
economic growth, political stability and social order, 
thus ensuring that the Lao people of all ethnic groups 
can enjoy their legitimate rights and freedom and can 
actively participate in national development. That has 
laid a solid foundation for the country to move towards 
realizing its ultimate goal of graduating from the least 
developed country status by 2020. The achievements so 
far were made possible not only due to national efforts, 
but also through the support and cooperation extended 
by friendly countries and development partners, 
including international organizations, especially the 
United Nations system.

Nevertheless, the Lao People’s Democratic 
Republic has also been affected by the global financial 
and economic crisis in recent years. That has given rise 
to major obstacles to national economic development as 
well as to the implementation of various development 
goals. In that regard, the Lao Government has taken 
timely measures to stabilize its macroeconomy, aimed 
at promoting sustained growth in the coming years.

In addition, as a landlocked and least developed 
country, the Lao People’s Democratic Republic 
remains vulnerable. It still faces numerous challenges, 
especially in achieving some of the MDG targets, 
including reducing child malnutrition, ensuring gender 
equality in education and reducing child and maternal 
mortality.

Minimizing the impact of unexploded ordnance 
(UXO) dropped during the war also remains a challenge. 
Taking into account the importance of dealing with 
that matter, the Lao People’s Democratic Republic has 
adopted a localized millennium development goal on 
addressing the impact of UXO, as its national MDG 9.

Reducing the impact of UXO remains a huge 
burden and task for the country, as it hampers national 
development and the eradication of poverty. In that 
connection, the Lao People’s Democratic Republic 
is one of the countries that initiated the process to 
formulate the Oslo Convention on Cluster Munitions. 
The full and effective implementation of the Oslo 
Convention is of great importance, because it will lead 
to a total prohibition of the use, production or transfer 
of cluster munitions.

In that connection, I take this opportunity to convey 
our congratulations to Saint Kitts and Nevis, Belize 
and the Republic of the Congo on their ratification of 
the Oslo Convention, which increased the total number 
of States having done so to 86. We hope that other 
countries will also consider becoming parties to the 
Convention.

The Lao People’s Democratic Republic shares 
the common concern over the escalating armed 

conflicts in different parts of the world, which are 
posing increasingly major threats to the international 
community. We urge all parties concerned to exercise 
the utmost restraint and refrain from taking any action 
that could cause loss of people’s lives or property. Only 
through addressing those conflicts by peaceful means 
can we ensure mutual trust. Resentment and hostility 
against one another lead to escalating violence and use 
of force, resulting in loss of life and property and pain 
and suffering for innocent people.

In addition, the Lao People’s Democratic Republic 
shares the strong concern about the escalating conflict 
in Palestine, which has led to loss of Palestinian lives. 
We therefore urge a peaceful resolution of the issue of 
Palestine.

In this era of interdependence, cooperation and 
engagement are key factors for peaceful and mutually 
beneficial coexistence. The enforcement of isolation and 
of sanction measures imposed on any country may not 
benefit the international community. On the contrary, it 
may cause losses to all and lead to increasing hostility. 
Likewise, the unilateral embargo on the Republic of 
Cuba — a sovereign State — for many decades has had 
a major impact on the lives of the peace-loving Cuban 
people. Therefore, it is now time to lift the embargo.

In this complex and challenging global environment, 
the United Nations, the only universal organization, 
under the leadership of Secretary-General Ban 
Ki-moon, has made tireless efforts to seek ways and 
means to address these international issues, promote 
cooperation for sustainable development and poverty 
eradication and maintain peace, stability and security 
in the world. I would like to take this opportunity 
to commend the Secretary-General for his various 
initiatives in addressing issues of common concern, 
including the organization of the Climate Summit, 
which has just been successfully concluded.

Nevertheless, amid complex and unpredictable 
circumstances, the United Nations needs to strengthen 
itself through the reform of various organs so that it 
can more effectively carry out its mandate and fulfil 
its obligations. The international community is hoping 
to see further tangible progress next year on the 
reform of the United Nations, on the occasion marking 
the seventieth anniversary of the founding of the 
Organization.

The Association of Southeast Asian Nations 
(ASEAN) is a regional organization that has enjoyed 
rapid growth, and all ASEAN-initiated mechanisms 
are bearing fruitful results. We are therefore convinced 
that ASEAN community-building in 2015 will be 
successful, turning ASEAN into a single market and 
production base with increased competitiveness, thus 
promoting trade and investment in the region and 
between ASEAN and its external partners. ASEAN is 
now earnestly mapping out the ASEAN Community 
Post-2015 Vision, aimed at strengthening and ensuring 
ASEAN unity while promoting peace and security in the 
region and the world at large. On that note, we hope that 
the international community will continue to support 
the implementation of the ASEAN Community Post-
2015 Vision, as well as the Lao People’s Democratic 
Republic’s ASEAN chairmanship in 2016, after ASEAN 
becomes a Community.

Landlocked developing countries (LLDCs) compose 
one of the groups of countries in special situations that 
are recognized by the international community. After 
10 years of implementation of the Almaty Programme of 
Action on addressing the specific problems and special 
needs of LLDCs, it has been noted that many objectives 
have not been realized, thus those countries continue to 
face daunting challenges and marginalization in many 
areas.

More than half of the LLDCs are also least developed 
countries. In that context, the second United Nations 
Conference on Landlocked Developing Countries, to be 
held in November in Vienna, is of great significance 
to LLDCs, as it will conduct the 10-year review of the 
implementation of Almaty Programme of Action and 
adopt a new programme of action for the next decade. 
On that note, we would like to call upon all stakeholders, 
including transit countries and development partners, 
to participate actively in the Conference with a view to 
ensuring its successful outcome. Also, we call on the 
international community to support the implementation 
of the new programme of action in order to help 
those countries overcome their special problems and 
challenges and achieve sustainable development.

The year 2015 will mark the seventieth anniversary 
of the founding of the United Nations. We hope that 
the international community will spare no effort in 
building a peaceful, secure and prosperous world.
